                                                                                 *ffi;91
               IN TFTE LTNITED STATES DISTRICT COURT
           FOR TI{E WESTERN DISTRICT OF NORTH CAROLINA
                                                                                 SEP
                                                                                       J
                              ASFTEVTLLE       DrvrsroN                                    O 2OB


                                                                           "&?*tTIElBs".,."
                                                                                    -       -r
                          DOCKET NO.       1   :19-CR-00060-1                                    oF   tG


LINITED STATES OF AMERICA
                                                   CONSENT ORDER AND
V.                                               JUDGMENT OF FORFEITURE

BOBBY ROGER BURCH


       WHEREAS, the defendant, BOBBY ROGER BURCH, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1l to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2I U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2t u.s.c. $ 853, 18 U.S.C. $ 924(d), and/or 28 U.S.C. 5 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, arurouncement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guiltY;
        WHEREAS, the defendant withdraws any claim previously submitted in
 response to an administrative forfeiture or civil forfeiture proceeding concerning any
 of the property described below. If the defendant has not previously submitted such
.a claim, the defendant hereby waives all right to do so. If any administrative
 forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
 stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFIEREFORE, IT IS FIEREBY ORDERED THAT the following
property is forfeited to the United States:

          o   Remington, .22 caliber rifle, serial number unknownl
          o   Rossi, .243 caliber rifle, serial number unknownl
          .   Stevens 120, .22 caliber rifle, bearing serial number D078159;
          o   Howa 1500, .204 caliber rifle, bearing serial number 8266160;
          o   Winchester 37A, .410 gauge shotgun, bearing serial number
              c892774;
          o   Marlin 60, .22 caliber rifle, bearing serial number 14426762;
          o   Marlin (Glenfield) 80, .22 caliber rifle, bearing serial number
              18418474;
          o   Remington 10-A, 12 gauge shotgun, bearing serial number 120257;
          .   Winchester 67, .22 caliber rifle, serial number unknownl
          o   Winchester 77, .22 caliber rifle, bearing serial number 43005;
          o   Remington 510 Target Master, .22 caliber rifle, serial number
              unknownl
          r   New England Firearms SB1, .410 gauge shotgun, bearing serial
              number NC281323;
          o   Sig Sauer P6,9mm caliber pistol, bearing serial number M413727;
          .   Hi-Point C9,9mm caliber pistol, bearing serial number P10023080;
          o   Remington 700r.243 caliber rifle, bearing serial number F,6476764;
          o   Western Field M550ABR, 12 gauge shotgun, bearing serial number
              D30968;
.   Palmetto Arms PA-15, .223 caliber rifle, bearing serial number
    LW297426;
o   Savage 93,.22 caliber rifle, bearing serial number 2748458;
o   Mossberg 395 KB, 12 gauge shotgun, bearing serial numtrer
    383759;
.   Ruger 96, .22 Magnum caliber     rifle, bearing serial number 620-
    09670;
o   Winchester 944F, .30-30 caliber rifle, trearing serial number
    6462323;
o   Stevens 67,12 gzuge shotgun, bearing serial number D361566;
.   Sears & Roebuck Ted Williams Special, 12 gauge shotgun, bearing
    serial number P236062;
o   Harrington & Richardson 83, 12 gauge shotgun, bearing serial
    number AX632626;
o   Stevens 9478,12 gauge shotgun, bearing serial number C778838;
.   Universal Firearms J8, 12 gauge shotgun, bearing serial number
    II18947;
r   Winchester Model 1 Super X, 12 gauge shotgun, bearing serial
    number M5926;
.   Savage Mark II, .22 caliber rifle, bearing serial number 1554051;
r   Remington, .22 caliber rifle, bearing serial number 2544230;
r   J. Double Action 1900, .22 caliber revolver, bearing serial number
    14885;
o Winchester 290, .22 caliber rifle, bearing serial number 221878;
o Mossberg 535r12 gauge shotgun, bearing serial number AT145486;
o Sig Sauer P320, .45 caliber pistol, bearing serial number
    584116462;
.   Savage Axis, .308 trolt action rifle, bearing serial number J884910;
o   Marlin XT-17, .17 HMR caliber rifle, bearing serial number
    MM24898E;
o   Remington 870 Express, 12 gatge shotgun, bearing serial number
    w905351M;
o   Revelation 350, .410 gauge shotgun, bearing serial number
    D5C5143;
o North American Arms, .22 magnum             revolver, bearing serial
    number E194310;
           .   Browning Arms 783, 12 gatge shotgun, serial number unknownl
               and
           o   All ammunition   seized from Bobby Roger Burch during the course
               of the investigation.

      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice ofsuch process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2(b)(3),upon entry of this Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identifu, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

       Following the Court's disposition of al1 timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing.
      SO AGREED:




f-2                LETZRING




          BY ROGER BURCH
      Defendant




                                  Signed:   5<6* /<,. 70 ,zotg


                                                      TCALF
                              United States         istrate Judge
                              Western Di          of North Carolina




                              5
